In my opinion, facts of record in this case, which the majority opinion does not recite, clearly establish (seeMcCown v. Fraser, 327 Pa. 561, 565, 192 A. 674, and cases there cited) that the respondent, Harry Lee Lenhart, stood in a confidential relation to his brother William from February 9, 1946, when the latter (then painfully and fatally ill) executed a general power of attorney in Harry's favor, until William's ensuing death on June 4, 1946; and that, accordingly, the court below should have imposed on Harry, upon question by William's only other heir (a daughter of his deceased sister), the legal duty of establishing the bona fides of the transaction on April 24, 1946, whereby Harry acquired for himself and his son, by right of survivorship, the balance ($6,532.50) then standing to William's credit at bank, the same being substantially his entire *Page 375 
estate. As the court below dismissed the niece's bill in equity, on the ground that she had failed to prove the transaction fraudulent, I would reverse the decree and remand with a procedendo in order that a hearing on the complaint might be had at which the burden of proof would properly be placed on the right party.